Citation Nr: 0728196	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-12 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for alcoholic liver 
disease, claimed as end stage cirrhosis of the liver.

2.  Entitlement to an increased rating for hepatitis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, denying the veteran's claim 
for service connection for alcoholic liver disease, claimed 
as end stage cirrhosis of the liver, his claim for increase 
for hepatitis, and his claim for a total disability rating 
for compensation based on individual unemployability (TDIU).  

This matter was most recently before the Board in January 
2007, when it was remanded to the RO to afford the veteran a 
requested travel board hearing.  To that end, the veteran was 
afforded a hearing before the Board, sitting at the RO, in 
April 2007.  A transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's only service-connected disability is that 
of hepatitis, which is currently asymptomatic, but for which 
a protected 10 percent rating is in effect.  

3.  The veteran has end stage liver disease and cirrhosis 
that are directly the result of alcohol abuse and there is 
otherwise no showing by competent evidence that his service-
connected hepatitis either caused or aggravated any existing 
liver disorder, inclusive of the claimed end stage liver 
cirrhosis.  

4.  The combined disability evaluation of 10 percent for 
service-connected disablement fails to meet the schedular 
requirements for TDIU entitlement.

5.  The veteran reports having a general equivalency diploma 
and work experience as a corrections officer, with all full-
time work having reportedly ceased in or about 1993.  

6.  The veteran's single service-connected disability, alone, 
does not render him unemployable considering his educational 
and occupational background.


CONCLUSIONS OF LAW

1.  Alcoholic liver disease, claimed as end stage cirrhosis 
of the liver, is not proximately due to, the result of, or 
aggravated by, service-connected hepatitis.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310, 3.326 (2006).

2.  The criteria for the assignment of a schedular evaluation 
in excess of 10 percent for hepatitis have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7345 (2006).

3.  The schedular criteria for the assignment of a TDIU have 
not been met, and the evidence does not warrant referral for 
consideration of TDIU entitlement on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.340, 3.341, 4.3, 
4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the case at hand, the Board finds that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed to substantiate and complete 
the veteran's claims for an increased rating for hepatitis 
and for a TDIU, notice of what part of that evidence was to 
be provided by him, and notice of what part VA was required 
to obtain for the veteran were furnished to him in the RO's 
letter of August 2004.  The veteran was thereby notified that 
he should submit all pertinent evidence in his possession.  

Notice under the VCAA as to the veteran's claim for secondary 
service connection for alcoholic liver disease was initially 
provided to the veteran through the rating decision of 
October 2004, followed by the RO's issuance of a statement of 
the case as to that and the other matters on appeal in March 
2005.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this instance, the VCAA notice letter of August 2004 was 
issued prior to the RO's initial adjudication of the 
veteran's claims for increase in October 2004, although the 
initial adjudication of the veteran's service connection 
claim preceded the veteran's receipt of the information and 
evidence needed to substantiate such claim.  It, too, is 
noted that notice as to disability ratings or effective 
dates, pursuant to Dingess/Hartman, was not provided to the 
veteran until March 2006.  However, as to the foregoing, it 
is evident that each of the veteran's claims was 
readjudicated by the RO in May 2006.  See supplemental 
statement of the case (SSOC) issued in May 2006; Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC or SSOC to cure timing of a notification defect); see 
also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  Thus, it is determined that prejudice would not 
result to the veteran were the Board to enter a final 
decision as to the matters herein addressed on their merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record does include the veteran's service 
medical records, as well as examination and treatment records 
compiled by VA and non-VA sources.  It is also important to 
note that the veteran was afforded a VA medical examination 
in August 2004 during the course of the instant appeal, 
findings from which are extensive and detailed.  Such 
examination was conducted without the benefit of the 
veteran's claims folder, although the veteran's electronic 
medical record was available and reviewed by the examiner.  
The absence of the claims folder in this instance, while 
regrettable, does not diminish the reliability of the 
clinical and X-ray findings identified, or the validity of 
the opinion(s) set forth to the effect that the veteran's 
liver disease and cirrhosis were wholly the result of his 
alcohol abuse and thus, there exists no basis for a grant of 
secondary service connection therefor as a matter of law.  
It, too, is evident that the veteran does not take issue with 
any portion of the VA evaluation performed or the opinion 
offered by the examiner on the basis that the claims folder 
was not made available to him.  Regarding the veteran's claim 
for increase for hepatitis, current manifestations 
attributable thereto are of primary importance and as those 
manifestations are fully and completely set out as a result 
of the August 2004 examination, no benefit to the veteran 
would be achieved by again remanding this matter to permit a 
review of the claims folder by the VA examiner.  The Board 
observes that review of the claims file is only required 
where necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95, 61 Fed. Reg. 10064 
(1996).  In this case, the Board finds that resort to the 
veteran's claims file was not necessary because electronic 
medical records were available and reviewed, and the veteran 
provided an accurate account of his medical history, thus 
ensuring a fully informed examination.  Given that there is 
ample competent evidence of record to render an appellate 
decision, there is no duty to provide any further examination 
or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Service Connection:  Alcoholic Liver Disease & Cirrhosis

Service connection may be granted where the claimed 
disability is proximately due to or the result of already 
service-connected disability.  38 C.F.R. § 3.310.  
Compensation is also payable when service-connected 
disability has aggravated a nonservice-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen.  See 71 Fed. Reg. 52744 (2006).  That 
amendment essentially codifies Allen, as in effect and 
applied by the Board since 1995, with language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  Notwithstanding the 
fact that the RO has not considered the veteran's claim under 
the recent revision to 38 C.F.R. § 3.310, no prejudice to the 
veteran is alleged or shown in this instance, such as would 
preclude the Board from reaching the merits of the claim 
advanced.  Bernard, supra.  

Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is a result 
of a veteran's own alcohol or drug abuse.  The payment of 
compensation is prohibited whether the claim is based on 
direct service connection or, under 38 C.F.R. § 3.310(a), on 
secondary service connection of a disability proximately due 
to or a result of a service-connected disorder.  Further, 
compensation is prohibited regardless of whether compensation 
is claimed on the basis that a service-connected disease or 
injury caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.  See 
VAOPGCPREC 2-97, 62 Fed. Reg. 15565 (1997); VAOPGCPREC 2-98, 
63 Fed. Reg. 31263 (1998); VAOPGCPREC 7-99, 64 Fed. Reg. 
52375 (1999).  

If a preponderance of the evidence reflects that the claimed 
disorder was the result of alcohol abuse, compensation on the 
basis of service connection is precluded.  See Allen v. 
Principi, 237 F.3d 1368, 1376 (2001).  The issue in the 
present case is thus whether the veteran's claimed liver 
disease is the result of alcohol abuse, and, if so, then 
compensation is not payable.  Allen, 237 F.3d at 1376 
(compensation is precluded under the relevant statutes in two 
circumstances, one of which is "for secondary disabilities 
(such as cirrhosis of the liver) that result from primary 
alcohol abuse").

In this case, the veteran alleges by way of his July 2004 
claim that he has end stage cirrhosis of the liver or other 
liver disease as a result of his service-connected hepatitis.  
Notwithstanding a showing of current disability involving 
recently diagnosed end stage liver disease and cirrhosis, the 
veteran fails to produce any competent evidence, be it by way 
of medical finding or opinion, that the claimed disability 
was caused or aggravated by his service-connected hepatitis, 
and the record otherwise clearly and consistently attributes 
the veteran's end stage liver disease and cirrhosis to his 
abuse of alcohol.  Given that the law mandates that 
disability resulting from drug or alcohol abuse be regarded 
as the product of willful misconduct and the veteran has 
otherwise failed to identify by competent evidence any nexus 
between his service-connected hepatitis and his claimed liver 
disease, secondary service connection for alcoholic liver 
disease and alcoholic cirrhosis, claimed as end stage liver 
cirrhosis, is precluded and the claim therefor must be 
denied.  

Increased Rating:  Hepatitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Under DC 7354 for hepatitis C, with serologic evidence of 
hepatitis C infection, and signs and symptoms of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period, a 20 percent rating is in order.  With 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period, a 10 percent rating is assignable.  Where hepatitis 
in nonsymptomatic, a 0 percent rating is assignable.  38 
C.F.R. § 4.118, DC 7354.  

Pursuant to Note (2) following DC 7354, an incapacitating 
episode means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.

Service connection for chronic active hepatitis was 
established by the RO in rating action entered in April 1985, 
at which time a 30 percent evaluation was assigned therefor 
under DC 7345.  Such rating was reduced to 10 percent under 
DC 7345, effective from May 1987, and in connection with his 
July 2004 claim for increase, the veteran attributes his 
fatigue, nausea, right-sided abdominal pain, and diarrhea to 
his service-connected hepatitis.  

The record reflects that the veteran was hospitalized in 
August 2003 for an acute gastrointestinal bleed, with a 
gastrointestinal consultation leading to entry of an 
assessment of decompensated cirrhosis of the liver with 
probable alcoholic hepatitis.  In December 2003, the 
veteran's end stage liver disease and cirrhosis were 
attributed by an attending VA physician to alcohol abuse.  
There was at that time noted to be weight loss despite a 
brisk appetite, which was believed to be secondary to fluid 
loss with diuretic use.  In January 2004, the veteran's 
weight was noted to be stable at 122 pounds, with there being 
no ascites, jaundice, or bowel dysfunction.  At that time, he 
reported increased energy and no portal hypertension signs.  
The clinical impressions were of end stage liver disease and 
cirrhosis.  When seen in February 2004, he reported having 
sleeping difficulty, with episodic pain of the feet and 
chest, but no appetite or urinary or bowel problems; the 
diagnoses were of end stage liver disease and asthma.  In 
March 2004, the veteran reported that he was doing better, 
although was still having problems with fatigue, sleep 
disturbance, and hair loss; the assessment was of alcoholic 
liver disease with cirrhosis-well-compensated.  He reported 
doing well when seen in July 2004, with his weight being 140 
pounds.  No jaundice was indicated and no elevations on liver 
function testing were reported.  The impression was of 
alcoholic liver disease, very well-compensated.  

The veteran was afforded a VA medical examination in August 
2004, findings from which prompted the examining physician to 
note that there was no evidence of hepatitis and that the 
veteran's alcoholic liver disease was at least as likely as 
not the cause of his chronic fatigue.  In addition, the 
examiner concluded that the veteran's gallstones were at 
least as likely as not the cause of his chronic, recurring 
right upper quadrant pain, nausea, and vomiting.  

On the basis of the foregoing, it cannot reasonably be held 
that the veteran's hepatitis is other than nonsymptomatic.  
Examination and treatment records compiled since 2003 fail to 
identify symptoms or manifestations reasonably attributable 
to the veteran's hepatitis; rather his various complaints are 
linked by his examining or attending clinicians to the 
presence of alcoholic liver disease, end stage liver disease, 
cirrhosis, or gallstones.  No medical professional has 
otherwise offered a finding or opinion to the effect that the 
veteran's service-connected hepatitis has resulted in signs 
and symptoms of daily fatigue, malaise, and anorexia, 
requiring dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during any past 12-month 
period.  Notice is taken that the veteran, as a layman 
without a medical background or training, is not competent to 
offer an opinion as to what manifestations are or are not 
part and parcel of his service-connected hepatitis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In all, the preponderance of the evidence is against finding 
a greater degree of disablement than is contemplated by the 
currently assigned, protected 10 percent rating.  See 
38 C.F.R. § 3.951(b) (2006).  In this regard, there is no 
persuasive evidence presented indicating the existence of 
daily fatigue, malaise, anorexia, requiring continuous 
medication dietary restriction, or incapacitating episodes, 
attributable to the veteran's hepatitis, such that 
consideration of a higher schedular evaluation is warranted 
under DC 7354.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  
Submission of the claim is to be made to the Director of the 
VA's Compensation and Pension Service for extraschedular 
consideration of all cases of veterans who are unemployable 
by reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  Id.  

For VA purposes, the term, unemployability, is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).  The word "substantially" suggests an intent to 
impart flexibility into a determination of the veteran's 
overall employability, as opposed to requiring the appellant 
to prove that he is 100 percent unemployable.  Roberson v. 
Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In the matter at hand, service connection has been 
established for a single disability; namely, hepatitis, for 
which a protected 10 percent rating has been assigned.  On 
that basis, the schedular requirements for the assignment of 
a TDIU set forth in 38 C.F.R. § 4.16(a), are not met.

The question thus presented by this appeal is whether, on the 
basis of extraschedular criteria, the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his only service-connected disability.  The veteran 
asserts that he is entitled to a TDIU on the basis of 
extraschedular criteria, noting that he is unable to work 
because of ongoing fatigue, nausea, abdominal pain, and 
diarrhea, all due to his hepatitis.  He further asserts that 
the Social Security Administration (SSA) has determined that 
he has been unable to work since 1993 and that VA should 
consider  that fact in determining his employability for VA 
purposes.  

Information of record is to the effect that the veteran 
completed ten years of formal schooling and later received a 
general equivalency diploma.  His past work experience 
reportedly entailed employment as a corrections officer, with 
all full-time employment reportedly ceasing in or about 1993.  
There is an indication in the SSA records provided that the 
veteran attempted to work for several months during 2001 as a 
temporary laborer.  

The fact that the veteran's single service-connected 
disability is 10 percent disabling indicates recognition by 
VA that there is present resulting disability and a 
corresponding industrial impairment.  See 38 C.F.R. § 4.1.  
Such rating, however, is not dispositive of the question of 
whether service-connected disability precludes the veteran 
from securing and following a substantially gainful 
occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Contrary to the veteran's assertion that the SSA determined 
him to be totally disabled on the basis of his hepatitis, the 
record reflects that the SSA concluded that an anxiety-
related disorder, alone, diagnosed by an SSA medical 
consultant as a panic disorder, rendered him totally disabled 
as of April 1993.  And, it is significant that, the Board in 
a preceding portion of this decision determined, based on the 
medical evidence of record, that the veteran's fatigue, 
nausea, abdominal pain, and diarrhea were not manifestations 
of his hepatitis, but were the result of nonservice-connected 
entities.  The veteran is advised that the effects of his 
nonservice-connected disabilities cannot be considered in 
this matter by regulation, see 38 C.F.R. § 4.19 (2006); 
rather, the focus here is upon the effects of his veteran's 
service-connected disabilities on his ability to work.  38 
C.F.R. § 3.341(a); see also, e.g., Blackburn v. Brown, 4 Vet. 
App. 395, 398 (1993).

Notwithstanding the veteran's extended unemployment since 
1993, such unemployment is not dispositive of the question of 
the veteran's employability.  It is significant that no 
evidence is presented from any prospective employer with whom 
the veteran sought to obtain work, or from any medical 
professional, indicating that he is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disability.  Examination and treatment 
reports of record, which were compiled by VA and non-VA 
sources, do not demonstrate the veteran's inability to pursue 
a substantially gainful occupation solely as a result of his 
only service-connected disorder, hepatitis.  The only 
evidence in support of the veteran's arguments are his own 
assessments with respect to his inability to work, but such 
assessments are not otherwise corroborated by medical 
professionals or other persons qualified to ascertain 
employability and there is no showing that the veteran is 
qualified as a vocational or medical expert.  Rather, the 
competent evidence on file delineate the presence of many 
nonservice-connected entities, including alcoholic liver 
disease, alcoholic liver cirrhosis, end stage liver disease, 
anxiety disorder, and gallstones, and pancreatitis, all of 
which have an adverse effect upon the veteran's 
employability.  Notice is taken that the VA physician who 
examined the veteran in August 2004 concluded that it was his 
alcoholic liver disease and alcoholic cirrhosis that in fact 
had caused the veteran to be unable to work for such an 
extended period of time.  

While the undersigned is sympathetic to the veteran's 
concerns, his assertions that he is rendered unemployable by 
reason of his only service-connected disability are 
unsupported and otherwise contrary to the evidence contained 
within the claims folder.  The record does not otherwise 
document the presence of functional limitations imposed by 
his service-connected disability which would preclude his 
securing and maintaining a substantially gainful occupation, 
despite his limited educational and occupational background.  
On that basis, referral for assignment of a TDIU on an 
extraschedular basis is not warranted.

As a preponderance of the evidence is against the veteran's 
claim for a TDIU, to include a referral for assignment of 
such a rating on an extraschedular basis, the benefit-of-the-
doubt rule is inapplicable and the benefit sought on appeal 
must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.


ORDER

Service connection on a direct or secondary basis for 
alcoholic liver disease, claimed as end stage liver disease, 
is denied.  

An increased rating for hepatitis is denied.  

A TDIU is denied.  



______________________________________________
W. M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


